— In a support proceeding pursuant to Family Court Act article 4, the husband appeals, as limited by his brief, from so much of an order of the Family Court, *745Westchester County (Mrsich, H. E.), dated July 11, 1986, as, after a hearing, inter alia, (a) directed him to pay child support in the amount of $120 per week until November 1, 1986, and $200 per week, thereafter, and (b) included a portion of the children’s parochial school tuition in the child support award.
Ordered that the appeal is dismissed, without costs or disbursements.
Family Court Act § 439 (e) provides that "[t]he final order of a hearing examiner, after objections * * * have been reviewed by a judge, may be appealed pursuant to article eleven of this act” (emphasis supplied).
Although the appellant initially sought judicial review in the Family Court of the Hearing Examiner’s final order of support, dated July 11, 1986, he did not submit a transcript of the proceedings before the Hearing Examiner, pursuant to 22 NYCRR 205.37 (c), despite the request of the Family Court. Consequently, by order dated September 23, 1986, the Family Court, Westchester County (Bellantoni, J.), dismissed his objections, which it deemed withdrawn by the failure to pursue review. The appellant did not move to vacate the order. Having failed to timely exhaust the Family Court procedure for review of any objections to the Hearing Examiner’s final order dated July 11, 1986, the appellant has waived his right to appellate review of his objections (see, Matter of Werner v Werner, 130 AD2d 754). Kunzeman, J. P., Rubin, Eiber and Sullivan, JJ., concur.